                     Case 1:21-cr-00052-TJK Document 40 Filed 04/21/21 Page 1 of 1




AO 441 (Rev 11/11)    Arrest Warrant




                                            UNITED STATES DISTRICT COURT
                                                                    for the

                                                             District of Columbia


                     United States of America
                                   v.
                                                                                Case No. 21-cr-52
                         Matthew Greene,                                        Assigned to: Judge Timothy J. Kelly
                         DOB 12/21/1987                                         Assign Date: 4116/2021
                                                                                Description: SUPERSEDING INDICTMENT (8)
                                                                                Case Relatd to 21 ·CR-52 (TJK)
                                Defendant


                                                           ARREST WARRANT
To:       Any authorized law enforcement officer


          YOU ARE COMMANDED                   to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)         Matthew Greene
                                       ~~~~.~~~---------------------------------------------                                               ..   ----
who is accused of an offense or violation based on the following         document filed with the court:

o     Indictment            ~     Superseding Indictment      0 Information            0     Superseding Information             o Complaint
o     Probation Violation       Petition      0 Supervised Release Violation Petition              0 Violation Notice            o Order of the Court
This offense is briefly described as follows:

    18 U.S.C. § 371 (Conspiracy): 18 U.S.C. §§ 111 (a)(1) and (b) (Assaulting, Resisting, or Impeding Certain Officers);
    18 U.S.C. §§ 231 (a)(3), 2 (Civil Disorder): 18 U.S.C. §§ 1361, 2 (Government Property or Contracts); 18 U.S.C. §§ 1512
    (c)(2), 2 (Obstruction of an Official Proceeding): 18 U.S.C. §§ 2112 (Robbery of Personal Property of the United States):
    18 U.S.C. § 1752(a)(1), (2) and (4) (Restricted Building or Grounds)




Date:          04/16/2021                                                ----    ---------          Issumg off,cer 's s,gnature


                                                                          Robin M. Meriweather, U.S. Magistrate Judge
City and state:          Washington, D.C.
                                                                                                      Printed nc;;;;eand title



                                                                    Return

           This warrant was received on (date)       p~/Ij,/~/            ,and the person was arrested on (date)                 p--fft~1
at ICltyandstate)        FA-B JL-/,[          NV
                                               7
                                                           ~ ~ .

 Date:    P+/~/:;'..V7-/
           ~   I


                                                                          U/~)./AeL                  tCcAl,u, S:~e;I?L 4;6'111
                                                                                                      Printed name and tllie
